Case 20-19017-RG   Doc 111    Filed 07/29/21 Entered 07/29/21 15:53:07   Desc Main
                             Document      Page 1 of 4
Case 20-19017-RG   Doc 111    Filed 07/29/21 Entered 07/29/21 15:53:07   Desc Main
                             Document      Page 2 of 4
Case 20-19017-RG   Doc 111    Filed 07/29/21 Entered 07/29/21 15:53:07   Desc Main
                             Document      Page 3 of 4
Case 20-19017-RG   Doc 111    Filed 07/29/21 Entered 07/29/21 15:53:07   Desc Main
                             Document      Page 4 of 4
